        Case 1:17-cr-00127-KMW Document 221-1 Filed                    o~~~=frt~~*====:;,
                                                                            us»c sol\. v -
                                                                           DOCUME~T
  UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
  SOUTHERN DISTRICT OF NEW YORK                                            DOC#:
                                                                                   -----,----.--
  -----------------------------------                     X                DATE FILED:  t l3 a / Qo
  UNITED STATES OF AMERICA
                                                                   .!LtttW ~
                                                              PRBLD.4;(:l:.w'...
                                                                          ORDER OF
              -v.-                                            FORFEITURE AS TO
                                                              SUBSTITUTE ASSETS
  JOSEPH MELI,
                                                              17 Cr. 127 (KMW)
                       Defendant.

  -----------------------------------                    X

                WHEREAS, on or about September 5, 2017, Joseph Meli (the "defendant"), was

charged in a six count Superseding Indictment, 17 Cr. 127 (KMW) (the "Indictment") with

conspiracy to commit securities fraud and wire fraud, in violation of Title 18, United States Code,

Section 371 (Count One); two counts of securities fraud, in violation of Title 15, United States

Code, Sections 78j(b) and 78:ff, Title 17, Code of Federal Regulations, Section 240.1 0b-5, and

Title 18, United States Code, Section 2 (Counts Two and Five); two counts of wire fraud, in

violation of Title 18, United States Code, Sections 1343 and 2 (Count Three and Four); and

aggravated identity theft, in violation of Title 18, United States Code, Section 1028A and 2 (Count

Six);

               WHEREAS, the Indictment included a forfeiture allegation as to, in relevant part,
                                                                                                      I
Count Five of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United

States Code, Section 981(a)(l)(-C) and Title 28, United States Code, Section 2461(c), of any and

all property, real and personal, that constitutes or is derived from proceeds traceable to the
                                                                                                      I
                                                                                                      t
commission of the offense charged in Count Five of the Indictment, including but not limited to

a sum of money in United States currency representing the amount of proceeds traceable to the         I
commission of the offense charged in Count Five of the Indictment as well as certain property
        Case 1:17-cr-00127-KMW Document 221-1 Filed 01/28/20 Page 2 of s

                                                                                                         I
enumerated in the Indictment;                                                                            I
                WHEREAS, the Indictment also included a substitute asset provision providing

notice that if, as a result of the defendant' s actions or omissions forfeitable property is unable to

be located or obtained, the United States would seek, pursuant to Title 21, United States Code,

Section 853(p), the forfeiture of any other property of the defendant;

                WHEREAS, on or about October 31, 2017, the defendant pled guilty to Count

Five of the Indictment pursuant to a plea agreement with the Government;

                WHEREAS, on or about April 3, 2018, the defendant was sentenced and as part

of his sentence a money judgment in the amount of$104,765,565 .00 was ordered against him

(the "Money Judgment"). In addition, the Court ordered the forfeiture of all of the defendant's

right, title, and interest in specific property described in the Preliminary Order of Forfeiture

entered against the defendant the following day;

                WHEREAS, on or about April 4, 2018, the Court entered a Preliminary Order of

Forfeiture/Money Judgment (Dkt. No. 145), imposing the Money Judgment against the

defendant representing the amount of proceeds obtained as result of the offense charged in Count

Five of the Indictment, as well as all right, title, and interest of the defendant in the following

specific property as property constituting proceeds of the offense charged in Count Five of the

Indictment:

                        i.      The real property with address 50 Green Hollow Road, East
                                Hampton, New York, 11937 (the "East Hampton Property");

                        ii.     A 2017 Porsche 911 Turbo bearing Vehicle Identification Number
                                WP0CD2A95HS 178299 (the "Porsche");

                        iii .   A Rolex watch, Model # 116710BLNR, bearing serial number
                                412Zl 733 (the "Rolex");

                                                   2
        Case 1:17-cr-00127-KMW Document 221-1 Filed 01/28/20 Page 3 of 8




                        iv.     All funds held in Merrill Lynch Pierce Fenner and Smith
                                Incorporated account # 5AX-03098 in the name of Advance
                                Ente11ainment, LLC (the "Merrill Lynch Account"); 1

                        v.      All funds held in Signature bank Account# 1503001655 in the name
                                of Advance Entertainment II, LLC (the "Signature Account"); and

                        vi.     A sum of $551,000 held at Citibank in Account# 9250402260 (the
                                "Citibank Account").

(i.-vi., collectively, the "Specific Properties").

                WHEREAS, on or about February 5, 2019, the Court entered a Final Order of

Forfeiture, forfeiting all right, title, and interest in the Specific Properties to the United States of

America· 2
       '
                WHEREAS, the Government represents that: pursuant to the Final Order of

Forfeiture, the Government seized all of the Specific Properties, with the exception of the Rolex

which it is unable to locate, and that funds from the Merrill Lynch Account, in the amount of

$119,881.11, the Signature Account, in the amount of $515,000.00, the Citibank Account, in the

amount of $551,000.00, and from the sale of the Porsche in the amount of$139,000.00, have

been deposited. into the Government's Asset Forfeiture Fund maintained by the United States

Marshals Service (the "Liquidated Specific Property"); that pursuant to terms included in the

Preliminary Order of Forfeiture/Money Judgment at ,r 9, the forfeiture of the Liquidated Specific

Property has been applied against the defendant's outstanding Money Judgment, reducing it to

$103,440,683.89 (the "Outstanding Money Judgment Obligation"); that although the East



1
  This description of the Merrill Lynch Account reflects the description of this asset as modified
by the Amended Final Order of Forfeiture, entered on March 6, 2019 (Dkt. No. 205), which
amended the Final Order of Forfeiture, discussed infra, only to the extent that it corrected a
clerical error regarding the description of the Merrill Lynch Account.
2
  See supra note 1 regarding the Amended Final Order of Forfeiture.
                                                     3
        Case 1: 17-cr-00127-KMW Document 221-1 Filed 01/28/20 Page 4 of 8




Hampton Property has not yet been liquated the Government has roughly estimated its net equity

value at $2,345,684.50, which is far below the amount of the defendant's Outstanding Money

Judgment Obligation; and that aside from the application of the forfeiture of the liquidated

portion of the Specific Properties against the defendant's Outstanding Money Judgment

Obligation, nothing else has been received by the Government to offset the defendant's

Outstanding Money Judgment Obligation;

                WHEREAS, as a result of acts and omissions of the defendant, the Government,

despite its exercise of due diligence, has been unable to locate or obtain the proceeds of the

offense of the defendant's conviction, with the exception of the Specific Properties; and

               WHEREAS, on or about June 11, 2019, the Court entered a previous Preliminary

Order of Forfeiture as to Substitute Assets (the "June 11, 2019 Preliminary Substitute Assets

Order," Docket No. 208) forfeiting all the defendant's right, title, and interest in the substitute

assets identified therein (the "June 11, 2019 Substitute Assets");

               WHEREAS, once the notipe and publication periods described in the June 11,

2019 Preliminary Substitute Assets Order expire, and upon adjudication of all third-party

interests, pursuant to the terms of the June 11, 2019 Preliminary Substitute Asset Order, the

Court will enter a Final Order of Forfeiture with respect to the June 11, 2019 Substitute Assets;

               WHEREAS, at this time, the Government has roughly estimated the value of the

June 11, 2019 Substitute Assets to be $141,554.00, which is far less than the value of the

defendant's Outstanding Money Judgment Obligation, even when adding in the estimated net

equity value of the East Hampton Property which has not yet been liquidated;




                                                  4
        Case 1: 17-cr-00127-KMW Document 221-1 Filed 01/28/20 Page 5 of 8




                WHEREAS, on or about January 24, 2020, the Court entered a Final Order of

Forfeiture as to Substitute Assets (Docket No. 220), forfeiting all right, title; and interest in the

June 11, 2019 Substitute Assets to the United States of America.



                WHEREAS, the Government has further identified the following specific assets in

which the defendant has an ownership interest:

                       1.       One (I) Cartier Watch cracked crystal - automatic
                                water resistant Swiss made 18K; serial number 1741
                                248274CD;

                      11.       One (1) Franck Mueller watch - Geneve Master of
                                Complications; serial number TTNRERG N
                                0375 10800 SCDTGPG;

                     iii.       Eleven (11) assorted watch and/or jewelry cases;

(i.-iii., the "Additional Substitute Assets"); and

             WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Additional Substitute Assets

to its possession and to notify any and all persons who reasonably appear to be a potential

claimant of their interest herein;

NOW IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

                1.          All of the defendant's right, title, and interest in the Additional Substitute

Assets are hereby forfeited to the United States of America, for disposition in accordance with

the law, subject to the provisions of Title 21, United States Code, Section 853(n).




                                                       5
           Case 1:17-cr-00127-KMW Document 221-1 Filed 01/28/20 Page 6 of 8




                2.      Upon entry of this Preliminary Order of Forfeiture as to the Additional

Substitute Assets, the United States Marshals Service (or its designee) is hereby authorized to

take possession of the Additional Substitute Assets and to keep them in its secure, custody and

control.

                3.      Upon entry of a Final Order of Forfeiture, any net proceeds re_alized from

the disposal or sale of the Additional Substitute Assets shall be applied toward the Money

Judgment entered against the defendant. Any funds remaining after the satisfaction of the

Money Judgment shall be returned to the defendant.

                4.      Pursuant to Title 21, United States Code, Section 853(n)(l), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii)

of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture

Actions, the United States is permitted to publish forfeiture notices on the government internet

site, www.forfeiture.gov. This site incorporates the forfeiture notices that have been

traditionally published in newspapers. The United States forthwith shall publish the internet ad

for at least thirty (30) consecutive days. Any person, other than the defendant, claiming interest

in the Additional Substitute Assets must file a Petition within sixty (60) days from the first day

of publication of the Notice on this official government internet web site, or no later than thirty-

five (35) days from the mailing of actual notice, whichever is earlier.

                5.      The published notice of forfeiture shall state that the petition (i) shall be

for a hearing to adjudicate -the validity of the petitioner's alleged interest in the Additional

Substitute Assets, (ii) shall be signed by the petitioner under penalty of perjury, and (iii) shall set

forth the nature and extent of the petitioner's right, title or interest in the Additional Substitute


                                                   6
        Case 1:17-cr-00127-KMW Document 221-1 Filed 01/28/20 Page 7 of 8




Assets, the time and circumstances of the petitioner's acquisition of the right, title and interest in

the Additional Substitute_Assets, any additional facts supporting the petitioner's claim, and the

relief sought, pursuant to Title 21, United States Code, Section 853(n).

               6.      Pursuant to 32.2(b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                7.     Upon adjudication of all third-party interests, this Court will enter a Final

 Order of Forfeiture with respect to the Additional Substitute Assets pursuant to Title 21, United

 States Code, Section 853(n), in which all interests will be addressed

                8. .   The Court shall retain jurisdiction to enforce this Preliminary Order of

 Forfeiture of Substitute Assets, and to amend it as necessary, pursuant to Federal Rule of

 Criminal Procedure 32.2(e).

               9.      Pursuant to Federal Rule of Criminal Procedure Rule 32.2(b)(3), upon

entry of this Preliminary Order of Forfeiture of Substitute Assets, the United States Attorney's

Office is authorized to conduct any discovery needed to identify, locate or dispose of the

property subject to forfeiture, including depositions, interrogatories, requests for production of

documents and the issuance of subpoenas.

               10.     The Clerk of the Court shall forward four certified copies of this

Preliminary Order of Forfeiture as to Substitute Assets to Assistant United States Attorney

Alexander J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit,

United States Attorney's Office, One St. Andrew's Plaza, New York, New York, 10007.




                                                  7
      Case 1:17-cr-00127-KMW Document 221-1 Filed 01/28/20 Page 8 of 8




                      [SPACE PURPOSELY LEFT BLANK]

Dated: New York, New York
       ✓4,p1 • ZJ1_, 2020

                                         SO ORDERED:


                                           ( ~ ~ 'WYrrJ(
                                         HONORABLE KIMBA M. WOOD
                                         UNITED STATES DISTRICT JUDGE




                                     8
